January 18, 1923. The opinion of the Court was delivered by
This is the second appeal in this case. 119 S.C. 402;112 S.E., 44. The first trial resulted in a verdict for the defendant; the second trial resulted in a verdict for the plaintiff. We are unable to discover wherein there is any material difference in the testimony or the question involved in the two appeals. The exceptions are, therefore, overruled, and the appeal dismissed.
MESSRS. JUSTICES WATTS, FRASER and MARION concur.
MR. JUSTICE COTHRAN: I dissent. This appeal is not controlled by the former. In that appeal the judgment was reversed upon the ground that the question of waiver of the requirement as to the certificate and warranty should have been submitted to the jury. In this appeal the question is as to the condition that the insured shall continue in good health for 30 days, as to which, in my opinion, there is no evidence of waiver.